Name: Commission Regulation (EEC) No 1160/91 of 3 May 1991 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87 as regards skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5 . 91 Official Journal of the European Communities No L 112/69 COMMISSION REGULATION (EEC) No 1160/91 of 3 May 1991 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87 as regards skimmed-milk powder the Community or in part thereof, buying in may be carried out under a standing invitation to tender ; whereas Commission Regulation (EEC) No 1 1 58/91 (6) lays down the rules for the application of the tendering procedure ; whereas the tendering procedure should be initiated ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /91 (2), and in particular the first subparagraph of Article 7a ( 1 ) and Article 7a (3) thereof, Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk powder ('), as last amended by Regulation (EEC) No 3577/90 (4), lays down the criteria on which basis , until the end of the fifth 12-month period of the application of the supplementary levy arran ­ gements provided for in Article 5c of Regulation (EEC) No 804/68 , the buying in of skimmed-milk powder by the intervention agencies may be suspended or must .be re-established ; Whereas purchases of skimmed-milk powder under Article 7 ( 1 ) of Regulation (EEC) No 804/68 have been suspended by Commission Regulation (EEC) No 1159/91 0 ; Whereas Article 1 (3) (a) of Regulation (EEC) No 777/87 provides that, where buying in is suspended throughout HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies referred to in the notice of standing invitation to tender which appears in the Annex to this Regulation shall buy in skimmed-milk powder in accordance with the provisions of Regulation (EEC) No 1158/91 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 362, 27 . 12. 1990, p. 5 . (') OJ No L 78 , 20. 3 . 1987, p. 10 . (4) OJ No L 353, 17 . 12. 1990, p. 23 . (5) See page 68 of this Official Journal . (6) See page 65 of this Official Journal . No L 112/70 Official Journal of the European Communities 4. 5 . 91 ANNEX Notice of standing invitation to tender lor the sale by tender of skimmed-milk powder to inter ­ vention agencies The intervention agencies mentioned below issue a standing invitation for the buying in of skimmed-milk powder in accordance with Regulation (EEC) No 1158/91 . The time limit for the submission of tenders for the first individual award procedure shall be 14 May 1991 at 12 noon . The detailed conditions for this procedure have been fixed by the intervention agencies in question to whom the interested parties within the Community may address further queries concerning these matters at one of the following addresses :  Office belge de l'Ã ©conomie et de 1 agriculture, secteurs « produits et industries agricoles et alimentaires », rue de TrÃ ªves 82, B-1040 Bruxelles [tÃ ©l . : (32-2) 230 17 40, tÃ ©lex : 24076, tÃ ©lÃ ©fax : (32-2) 230 25 33]  Belgische dienst voor bedrijfsleven en landbouw, sector landbouw- en voedingsprodukten en indus ­ trieÃ «n", Trierstraat 82, B-1040 Brussel (tel.: (32-2) 230 17 40, telex : 24076, telefax : (32-2) 230 25 33)  EF-direktoratet, Frederiksborggade 18 , DK-1360 KÃ ¸benhavn K (tlf. : (45) 33 92 70 00, telex : 15137 EFDIR-DK, telefax : (45) 33 92 69 48 )  Bundesanstalt fiir landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt am Main 18 (Tel . : (49) 691 56 40 , Telex : 41 1727, Telefax : (49) 691 564790). Tenders delivered by hand should be delivered to : BALM, Block B, Zimmer 056  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (Ã ¥Ã Ã Ã Ã Ã ), Ã ¿Ã ´Ã Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 241 , GR-A9Ã ®Ã ½Ã ±, (Ã Ã ·Ã »Ã ­Ã Ã Ã ½Ã ¿ : 30 1 862 64 15 , Ã Ã ­Ã »Ã µÃ ¾ : 221738 )  Servicio nacional de productos agrarios (SENPA), calle Beneficencia 8 , E-28004 Madrid [ tel . : (34-1 ) 347 65 00/347 63 10 ; telex : 41818/23427 ; telefax : (34-1 ) 521 98 32/522 43 87]  Office national interprofessionnel du lait et des produits laitiers (Onilait), service commercial et tech ­ nique de la sociÃ ©tÃ © Interlait, 28 , boulevard de Grenelle, F-75737 Paris, Cedex 15 [tÃ ©l . : (33) ( 1 ) 40 58 70 00, tÃ ©lex : 206652, tÃ ©lÃ ©fax : (33) ( 1 ) 45 79 28 49]  Department of Agriculture and Food, Intervention Unit, Agriculture House, Kildare Street, IRL-Dublin 2 (tel . : (353) ( 1 ) 78 90 11 , telex : 93607, telefax : (353) ( 1 ) 61 62 63)  Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestra 81 , 1-00198 Roma [tel .: (39-6) 647 49 91 , telex : 613003, telefax : (39-6) 445 39 40]  Service d Ã ©conomie rurale , section de 1 Ã ©conomie laitiÃ ¨re, 1 1 5, rue de Hollerich, L-l 741 Luxembourg [tÃ ©l . : (352) 47 84 17, tÃ ©lex : 2537 AGRIM LU, tÃ ©lÃ ©fax : (352) 49 16 19]  Voedselvoorzienings In - en Verkoopbureau, Burg. Kessenplein 3, NL-6431 KM-Hoensbroek (tel . : (31-45) 23 83 83, telex : 56396, telefax : (31-45) 22 27 35)  Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (Inga), Rua Camilo Castelo Branco, 45, 2 ° , P-1000 Lisboa [tel .: (351 ) ( 1 ) 53 71 72, telex : 66209 INGA P, telefax : (351 ) ( 1 ) 53 32 51 ]  Intervention Board, Lifestock Products Division, Branch A, PO Box 69, Fountain House, 2 Queens Walk, UK-Reading, Berks RG1 7QW (tel . : (44) 734 58 36 26, telex : 848302 (IBAPRG G), telefax : (44) 734 58 36 26 ext . 2370).